DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an alignment component which is able to align the paper bundle” and “a fan guiding duct component connected to the alignment component, positioned above the paper bundle placed on the paper feed cassette, and configured to generate a negative pressure” in claims 1 and 20, “a connecting member which connects the fan and the fan guiding duct component” in claim 3, “an interlocking mechanism which tilts the fan guiding duct component” in claim 9, “a tilt angle varying mechanism which is able to change a tilt angle of the fan guiding duct component” in claim 11, “a tilt restriction part which restricts tilting of the fan guiding duct component” in claim 12, “a paper position detection unit which is able to detect a position of the uppermost sheet of paper” in claim 13, “a stopper which temporarily stops the uppermost sheet of paper” in claim 15, and “a blocking member which blocks airflow” in claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Objections
Claim 17 is objected to because of the following informalities:
Regarding claim 17, the first recitation of “the lower surface” should be corrected to “a lower surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fukumoto et al. US 20080297580.
Regarding claim 1, Fukumoto et al. discloses:
A paper feeding device comprising:
a paper feed cassette (100) (FIG. 20) on which a paper bundle in which a plurality of sheets of paper are stacked is able to be placed;
an alignment component (108) (FIGs. 19 and 20) which is able to align the paper bundle placed on the paper feed cassette;

a fan guiding duct component (120) (FIGs. 5, 19, and 20) connected to the alignment component, positioned above the paper bundle placed on the paper feed cassette, and configured to generate a negative pressure between the fan guiding duct component and the uppermost sheet of paper in the paper bundle due to the airflow from the fan [0056] (FIGs. 5, 19, and 20).
Regarding claim 2, Fukumoto et al. discloses:
wherein the alignment component includes an air blowout port (118) (FIGs. 5, 19, and 20) which opens so that airflow from the fan flows toward a space between an upper surface of the uppermost sheet of paper and a lower surface of the fan guiding duct component.
Regarding claim 5, Fukumoto et al. discloses:
wherein a plurality of fan guiding duct components (120 connected to each alignment component), each of which is identical to the fan guiding duct component, are disposed above the paper bundle placed on the paper feed cassette (FIGs. 5).
Regarding claim 6, Fukumoto et al. discloses:
wherein a plurality of alignment components, each of which is identical to the alignment component, are provided (FIG. 2A),
  the plurality of alignment components include a pair of lateral alignment components disposed at a distance from each other in a paper width direction (FIG. 2A), and
the plurality of fan guiding duct components include lateral fan guiding duct components (120 connected to each alignment component) respectively connected to the pair of lateral alignment components.
Regarding claim 20, Fukumoto et al. discloses:
An image processing apparatus comprising:

an alignment component (108) (FIGs. 19 and 20) which is able to align the paper bundle placed on the paper feed cassette;
a fan (150) (FIGs. 19 and 20) which is connected to the alignment component and able to generate airflow; and
a fan guiding duct component (120) (FIGs. 5, 19, and 20) connected to the alignment component, positioned above the paper bundle placed on the paper feed cassette, and configured to generate a negative pressure between the fan guiding duct component and the uppermost sheet of paper in the paper bundle due to the airflow from the fan [0056] (FIGs. 5, 19, and 20).
Claims 1, 2, 4-6, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Suzuki et al. JP 2006321629.
Regarding claim 1, Suzuki et al. discloses:
A paper feeding device comprising:
a paper feed cassette (10) (FIG. 2) on which a paper bundle in which a plurality of sheets of paper are stacked is able to be placed;
an alignment component (30) (FIG. 2) which is able to align the paper bundle placed on the paper feed cassette;
a fan (32) (FIG. 2) which is connected to the alignment component and able to generate airflow; and
a fan guiding duct component (33) (FIG. 2) connected to the alignment component, positioned above the paper bundle placed on the paper feed cassette, and configured to generate a negative pressure between the fan guiding duct component and the uppermost sheet of paper in the paper bundle due to the airflow from the fan (abstract) (FIGs. 2 and 5).

wherein the alignment component includes an air blowout port (31) (FIGs. 2 and 3) which opens so that airflow from the fan flows toward a space between an upper surface of the uppermost sheet of paper and a lower surface of the fan guiding duct component.
Regarding claim 4, Suzuki et al. discloses:
wherein the alignment component includes: 
an airflow passage which guides airflow from the fan (FIG. 2); and 
a plurality of air blowout ports (31) (FIG. 3) which open so that airflow from the airflow passage is dispersed and goes out toward the upper surface of the uppermost sheet of paper.
Regarding claim 5, Suzuki et al. discloses:
wherein a plurality of fan guiding duct components, each of which is identical to the fan guiding duct component, are disposed above the paper bundle placed on the paper feed cassette (FIGs. 2 and 3).
Regarding claim 6, Suzuki et al. discloses:
wherein a plurality of alignment components, each of which is identical to the alignment component, are provided (FIG. 2),
  the plurality of alignment components include a pair of lateral alignment components disposed at a distance from each other in a paper width direction (FIG. 2), and
the plurality of fan guiding duct components include lateral fan guiding duct components (33 connected to each alignment component) respectively connected to the pair of lateral alignment components.
Regarding claim 20, Suzuki et al. discloses:
An image processing apparatus comprising:

an alignment component (30) (FIG. 2) which is able to align the paper bundle placed on the paper feed cassette;
a fan (32) (FIG. 2) which is connected to the alignment component and able to generate airflow; and
a fan guiding duct component (33) (FIG. 2) connected to the alignment component, positioned above the paper bundle placed on the paper feed cassette, and configured to generate a negative pressure between the fan guiding duct component and the uppermost sheet of paper in the paper bundle due to the airflow from the fan (abstract) (FIGs. 2 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. US 20080297580 in view of Okumura et al. US 20100025919.
Regarding claim 8, Fukumoto et al. discloses the limitations of claim 1 as set forth above, but does not explicitly disclose a tilting tray which tilts the paper bundle so that an upstream end of the uppermost sheet of paper in the paper conveying direction is positioned as a lower part, and a downstream end of the uppermost sheet of paper in the paper conveying direction is positioned as an upper part.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Fukumoto et al. to include the tilt tray as disclosed by Okumura et al. in order increase sheet feeding efficiency and reduce size. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. US 20080297580 in view of Suzuki et al. JP 2006321629.
Regarding claim 8, Suzuki et al. discloses the limitations of claim 1 as set forth above, but does not explicitly disclose a tilting tray which tilts the paper bundle so that an upstream end of the uppermost sheet of paper in the paper conveying direction is positioned as a lower part, and a downstream end of the uppermost sheet of paper in the paper conveying direction is positioned as an upper part.
Okumura et al. discloses a tilting tray (31) (FIG. 3) which tilts the paper bundle so that an upstream end of the uppermost sheet of paper in the paper conveying direction is positioned as a lower part, and a downstream end of the uppermost sheet of paper in the paper conveying direction is positioned as an upper part (FIG. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Suzuki et al. to include the tilt tray as disclosed by Okumura et al. in order increase sheet feeding efficiency and reduce size. 

Allowable Subject Matter
s 3, 7, and 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art of record does not disclose or suggest the recited “connecting member which connects the fan and the fan guiding duct component, wherein the alignment component includes an engaging recess which detachably engages the connecting member” along with the remaining claim limitations.
Regarding claim 7, the prior art of record does not disclose or suggest the recited “the plurality of fan guiding duct components further include a longitudinal fan guiding duct component connected to the longitudinal alignment component” along with the remaining claim limitations.
Regarding claims 9 and 10, the prior art of record does not disclose or suggest the recited “interlocking mechanism which tilts the fan guiding duct component in conjunction with an operation of the tilting tray” along with the remaining claim limitations.
Regarding claims 11-14, the prior art of record does not disclose or suggest the recited “tilt angle varying mechanism which is able to change a tilt angle of the fan guiding duct component so that an upstream end of the fan guiding duct component in the paper conveying direction is positioned as a lower part and a downstream end of the fan guiding duct component in the paper conveying direction is positioned as an upper part” along with the remaining claim limitations.
Regarding claim 15, the prior art of record does not disclose or suggest the recited “a stopper which temporarily stops the uppermost sheet of paper fed out by the pickup roller in a state in which an upstream end of the uppermost sheet of paper in the paper conveying direction is positioned as a lower part and a downstream end of the uppermost sheet of paper in the paper conveying direction is positioned as an upper part, wherein the fan guiding duct component is positioned above a center 
Regarding claim 16, the prior art of record does not disclose or suggest the recited “a sensor which is able to detect at least one of a temperature and humidity of the uppermost sheet of paper; and an air flow rate controller which controls an air flow rate of the fan on the basis of a detection result of the sensor” along with the remaining claim limitations.
Regarding claim 17, the prior art of record does not disclose or suggest the recited “wherein the lower surface of the fan guiding duct component is tilted so that an upstream end of the lower surface of the fan guiding duct component in the paper conveying direction is positioned as a lower part and a downstream end of the lower surface of the fan guiding duct component in the paper conveying direction is positioned as an upper part” along with the remaining claim limitations.
Regarding claim 18, the prior art of record does not disclose or suggest the recited “wherein the fan guiding duct component has an airfoil shape” along with the remaining claim limitations.
Regarding claim 19, the prior art of record does not disclose or suggest the recited “wherein a blocking member which blocks airflow from the fan is provided at an end portion of the fan guiding duct component in the paper conveying direction” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852